DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/928,108 filed on July 14, 2020, presents claims 1-15 for examination. The instant application claims priority to foreign-filed patent application FR1907979, filed on July 15, 2019.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant has included various figure reference abbreviations (e.g., RM1, RM2’, RRM1, RRM2, and RRM2’) and numbers (e.g., 1, 400, 10, 12, 13, 14, etc.) in the claims. However, pursuant to USPTO policy, Examiner has not given these items patentable weight. Furthermore, in order to improve readability, and make it clear that these figure reference abbreviations and numbers have not been considered, Examiner has omitted them from the prior art claim mappings.

Specification
The disclosure is objected to because of the following informalities: The Abstract should appear on a page by itself.  Accordingly, “Figure to be published with the abstract: FIGURE 1” should be deleted from the Abstract page. Further, legal phraseology (i.e., “said”) and phrasees (i.e.,  “invention relates”) should be avoided. See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informality:  line 20 of claim 1 recites “the generation of anonymized data,” which should recite – [[the]] generation of anonymized data --.  Claims 2-12 inherit this deficiency.  Appropriate correction is required.

Claims 13-15 are objected to because of the following informalities: “Identify,” Generate,” and “Generate,” should not be capitalized, and line 21, the period should be replaced with a semicolon.  Claims 14-15 inherit these deficiencies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11429748 in view of Arad et al. 20180373885 (hereinafter Arad), as illustrated in the following table:
Instant Application
Reference Patent No. 11429748
1. A method for analyzing the performance of an n-tier application comprising on-the-fly anonymization processing of production data, said production data being generated following a performance test request message  transmitted to a persistence server, said anonymization processing being implemented by an anonymization module comprising a processing unit, a communication medium, and a data memory configured to store in memory a sensitive data identification repository and an anonymization repository, said on-the-fly anonymization processing of production data of the n-tier application comprising: 

- a step of receiving, by a communication medium, a response message to the performance test request message, following the transmission of said response message by a persistence server; 

- a step of identifying, by the processing unit from the sensitive data identification repository, data to be anonymized in the response message; 

- a step of encoding step, by the processing unit from the anonymization repository, comprising the generation of anonymized data from the previously identified data to be anonymized; - a step of generating, by the processing unit from the anonymized data and the response message, an anonymized response message; and 

- a step of sending, by the communication medium, the anonymized response message to a business server, said anonymized response message comprising data necessary for analyzing the performance of the n-tier application.

13-15. (text omitted as they are substantially similar to claim 1).
1. A method for analyzing performances of a web application comprising a process of on-the-fly anonymization of production data sent to a third electronic device, said production data being generated following a benchmark request message from the third electronic device that is transmitted to said web application, wherein said process of on-the-fly anonymization is carried out by a first electronic communication device comprising a processing unit, a communication means, and a data memory configured to store a sensitive data identification repository and an anonymization repository, said process of on-the-fly anonymization of production data of the web application comprising: 

reception, by the communication means, of a response message to the benchmark request message, following transmission of said response message by a second electronic communication device executing the web application; 

identification, by the processing unit from the sensitive data identification repository, of data to be anonymized in the response message; 

encoding, by the processing unit from the anonymization repository, comprising generation of anonymized data from previously identified data to be anonymized; 

generation, by the processing unit from the anonymized data and from the response message, of an anonymized response message; and 

sending, by the communication means, the anonymized response message to the third electronic device, said anonymized response message comprising data necessary for analyzing said performances of the web application.

12 & 13. (text omitted as they are substantially similar to claim 1).
2. A method for analyzing the performance of an n-tier application according to the preceding claim, characterized in that it further comprises a step of recording, on a correspondence repository between sensitive data and anonymized data, a correspondence between each of the data to be anonymized and each of the corresponding anonymized data.
2. The method for analyzing performances of a web application according to claim 1, further comprising recording, in a repository of correspondence between said data to be anonymized and data anonymized in the data memory, a correspondence between each of the data to be anonymized and each of the anonymized data.
3. A method for analyzing the performance of an n-tier application according to claim 1, characterized in that it further comprises a step of measuring a plurality of operating parameters of the n-tier application, preferably at least partly from a plurality of anonymized response messages.
3. The method for analyzing performances of a web application according to claim 1, further comprising measuring a plurality of operating parameters of the web application, at least partially from a plurality of anonymized response messages.
4. A method for analyzing the performance of an n-tier application according to the preceding claim, characterized in that it further comprises a step of generating at least one performance indicator value of the n-tier application.
4. The method for analyzing performances of a web application according to claim 3, further comprising generating at least one performance indicator value for the web application.
5. A method for analyzing the performance of an n-tier application according to claim 1, characterized in that it further comprises a step of 20generating at least one load plan comprising at least one scenario of a performance test capable of allowing a plurality of request messages to be generated.
5. The method for analyzing performances of a web application according to claim 1, further comprising generating at least one load plan comprising at least one benchmark scenario capable of enabling a plurality of request messages to be generated.
6. A method for analyzing the performance of an n-tier application according to the preceding claim, characterized in that the load plan is previously recorded on a data memory of a communicating electronic device carrying out the performance test of the n-tier application.
6. The method for analyzing performances of a web application according to claim 5, wherein the at least one load plan is previously saved in a data memory of the third electronic device responsible for performing a performance test of the web application.
7. A method for analyzing the performance of an n-tier application according to the preceding claim, characterized in that it further comprises a step of injecting an application load relating to the performance test scenario, said step of injecting the application load being implemented by an injection module of the communicating electronic device carrying out the performance test.
7. The method for analyzing performances of a web application according to claim 5, further comprising injecting an application load relating to the at least one benchmark scenario, wherein said injecting the application load is carried out by an injection module of the third electronic device.
8. A method (1) for analyzing the performance of an n-tier application according to the preceding claim, characterized in that the application load makes it possible to simulate an activity of the n-tier application through requests to the n-tier application and these requests are intercepted by the anonymization module.
8. The method for analyzing performances of a web application according to claim 7, wherein the application load makes it possible to simulate an activity of the web application through requests addressed to the web application and wherein the requests are intercepted by the first electronic communication device.
9. A method for analyzing the performance of an n-tier application according to claim 2, characterized in that it comprises a comparison step of the data from a request message with the correspondence repository and, when said request message does not comprise any anonymized data elements, a transmission, by the communication medium, of the request message to the persistence server.
9. The method for analyzing performances of a web application according to claim 1, further comprising comparing data in a request message with a repository of correspondence, and, when said request message does not contain any anonymized data, transmitting, by the communication means, of the request message to the second electronic communication device.
10. A method for analyzing the performance of an n-tier application according to the preceding claim, characterized in that it comprises an identification of an anonymized data element in the request message then a step of restoring an anonymized data element, said restoration step comprising, for example from the correspondence repository, the substitution in the request message of an anonymized data element by a corresponding data element to be anonymized so as to generate a restored request message.
10. The method for analyzing performances of a web application according to claim 1, further comprising identification of an anonymized data item a request message followed by restoring an anonymized data item, said restoring comprising, from a repository of correspondence, substitution in the request message of the anonymized data item by a corresponding data item to be anonymized in order to generate a restored request message.
10. A method for analyzing the performance of an n-tier application according to the preceding claim, characterized in that it comprises an identification of an anonymized data element in the request message then a step of restoring an anonymized data element, said restoration step comprising, for example from the correspondence repository, the substitution in the request message of an anonymized data element by a corresponding data element to be anonymized so as to generate a restored request message.

11. A method for analyzing the performance of an n-tier application according to claim 1, characterized in that the encoding step corresponds to an anonymization and/or a pseudonymization of all or part of the data to be anonymized.
11. The method for analyzing performances of a web application according to claim 1, wherein the encoding corresponds to one or more of an anonymization and a pseudonymization of all or part of the data to be anonymized.
10. A method for analyzing the performance of an n-tier application according to the preceding claim, characterized in that it comprises an identification of an anonymized data element in the request message  then a step of restoring an anonymized data element, said restoration step comprising, for example from the correspondence repository, the substitution in the request message of an anonymized data element by a corresponding data element to be anonymized so as to generate a restored request message.

11. A method for analyzing the performance of an n-tier application according to claim 1, characterized in that the encoding step corresponds to an anonymization and/or a pseudonymization of all or part of the data to be anonymized.

12. A computer program product for analyzing the performance of an n-tier application comprising one or more instructions executable by a processing unit of an anonymization module, characterized in that the execution of said instructions causes the implementation of a method for analyzing the performance of an n-tier application according to any one of claims 1 to 11.



To the extent that the reference patent claims discloses a web application without explicitly disclosing that it is an n-tier application, analogous art Arad teaches an n-tier application (e.g., Figs. 1-3 and associated text, e.g., [0036], the on-premises component of the performance-testing application 14 may test the illustrated target application 34 by applying a load to various services and other resources exposed by the target application, for example, requesting content, engaging in scripted transactions, sending application program interface requests, querying records of the target application 34, and the like. Loads may be application-layer loads (e.g., with application-layer requests and responses), or some embodiments may apply loads at other layers of the stack. In some embodiments, the target application may be a component, such as a service (e.g., a micro-service) of a larger distributed application. In some cases, the target application 34 may be a user facing application, such as a website, a backend to a native application, or an API exposed to third party applications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of reference patent claims with the invention of Arad because n-tier applications, such as e-commerce websites, are ubiquitous and require testing to ensure that they works correctly and provide a good user experience.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “a computer program product,” as claimed, is directed to software per se without any structural recitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 1-12, line 15 of claim 1 recites “a persistence server.” It is unclear whether this refers to “a persistence server,” as recited on line 4, which renders the scope of the claim indefinite. Claims 2-12 inherit this deficiency.
	For purposes of compact prosecution only, Examiner has interpreted line 15 of claim 1 as reciting -- [[a]]the persistence server --. 

	With respect to claim 2, lines 3-5 recite “a step of recording, on a correspondence repository between sensitive data and anonymized data, a correspondence between each of the data to be anonymized and each of the corresponding anonymized data.” It is unclear what “a correspondence repository between sensitive data and anonymized data” means.  Furthermore, claims 9 and 10 inherit this deficiency.
	For purposes of compact prosecution only, Examiner has interpreted claim 2 as reciting -- a step of recording, on a correspondence repository 

	With respect to claim 3, line 4 recites “preferably at least partly from a plurality of anonymized response messages.” It is unclear whether “at least partly from a plurality of anonymized response messages” is required or merely an option.  For purposes of compact prosecution only, Examiner has interpreted claim 3 as reciting – [[preferably]]optionally at least partly from a plurality of anonymized response messages --.

	With respect to claim 4, line 2 recites “A method for analyzing the performance of an n-tier application according to the preceding claim.” It is unclear what “preceding” refers to. For purposes of compact prosecution only, Examiner has interpreted this as reciting -- A method for analyzing the performance of an n-tier application according to 3 --. Claim 4 therefore inherits the deficiency of claim 3.

	With respect to claim 6, line 2 recites “A method for analyzing the performance of an n-tier application according to the preceding claim.” It is unclear what “preceding” refers to. For purposes of compact prosecution only, Examiner has interpreted this as reciting -- A method for analyzing the performance of an n-tier application according to 5 --.

	With respect to claim 7, line 2 recites “A method for analyzing the performance of an n-tier application according to the preceding claim.” It is unclear what “preceding” refers to. For purposes of compact prosecution only, Examiner has interpreted this as reciting -- A method for analyzing the performance of an n-tier application according to 6 --. 

	With respect to claim 8, line 2 recites “A method for analyzing the performance of an n-tier application according to the preceding claim.” It is unclear what “preceding” refers to. For purposes of compact prosecution only, Examiner has interpreted this as reciting -- A method for analyzing the performance of an n-tier application according to 

	With respect to claim 10, line 2 recites “A method for analyzing the performance of an n-tier application according to the preceding claim.” It is unclear what “preceding” refers to. For purposes of compact prosecution only, Examiner has interpreted this as reciting -- A method for analyzing the performance of an n-tier application according to 9 --. Claim 10 therefore inherits the deficiency of claim 2.

	With respect to claim 12, being a multiple dependent claim of claims 1-11, it inherits all of the aforementioned deficiencies in these claims.

	With respect to claim 15, lines 3-4 recite “may comprise a communicating electronic device....” It is unclear whether the “communicating electronic device” is required or merely an option.  For purposes of compact prosecution only, Examiner has interpreted claim 15 as reciting -- optionally comprising a communicating electronic device --.
	Additionally, line 6 recites “preferably anonymized.” It is unclear whether “anonymized” is required or merely an option.  For purposes of compact prosecution only, Examiner has interpreted claim 15 as reciting – [[preferably]]optionally anonymized --. Furthermore, “In particular” should be deleted from line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arad et al. 20180373885 (hereinafter Arad; see IDS filed on 7/14/20).

	With respect to claim 1, Arad discloses A method for analyzing the performance of an n-tier application (e.g., Figs. 1-3 and associated text, e.g., [0036], the on-premises component of the performance-testing application 14 may test the illustrated target application 34 by applying a load to various services and other resources exposed by the target application, for example, requesting content, engaging in scripted transactions, sending application program interface requests, querying records of the target application 34, and the like. Loads may be application-layer loads (e.g., with application-layer requests and responses), or some embodiments may apply loads at other layers of the stack. In some embodiments, the target application may be a component, such as a service (e.g., a micro-service) of a larger distributed application. In some cases, the target application 34 may be a user facing application, such as a website, a backend to a native application, or an API exposed to third party applications.) comprising on-the-fly anonymization processing of production data, said production data being generated following a performance test request message transmitted to a persistence server (e.g., Figs. 1-3 and associated text, e.g., [0043] In some embodiments, the on-premises component of the performance-testing application 14 may include a data gateway 42, an orchestration manager 40, an on-premises data repository 44, and a plurality of load generators 46. In some embodiments, these components may cooperate to apply loads (e.g., simulating usage) to the target application 34 and measure performance of the target application 34 under load. Further, these components in some cases may obfuscate [anonymization] data [production data] sent from the on-premises component 14 to the SaaS component 12, in some cases replacing confidential data with obfuscated identifiers; [0055] Next, some embodiments may instruct a plurality of load generators to send requests to the target application, as indicated by block 58 [performance test request message transmitted to a persistence server]; [0046].), 
	said anonymization processing being implemented by an anonymization module comprising a processing unit, a communication medium, and a data memory configured to store in memory a sensitive data identification repository and an anonymization repository (e.g., Figs. 1-3 and associated text, e.g., [0036], the on-premises component of the performance-testing application 14 [anonymization module] may test the illustrated target application 34 by applying a load to various services and other resources exposed by the target application, for example, requesting content, engaging in scripted transactions, sending application program interface requests, querying records of the target application 34, and the like; [0043], the on-premises component of the performance-testing application 14 [anonymization module] may include a data gateway 42, an orchestration manager 40, an on-premises data repository 44, and a plurality of load generators 46. In some embodiments, these components may cooperate to apply loads (e.g., simulating usage) to the target application 34 and measure performance of the target application 34 under load. Further, these components in some cases may obfuscate [anonymization] data sent from the on-premises component 14 to the SaaS component 12, in some cases replacing confidential data with obfuscated identifiers; [0046], measurements gathered by the load generators 46 [persistence server] may be stored in the on premises repository 44; [0070] each confidential value may be replaced with a different obfuscated identifier in a given set of test data. In some embodiments, within the on-premises repository 44 ... some embodiments may create a data structure during the replacement operations that associates each confidential value with a corresponding obfuscated identifier with which it is replaced [data memory configured to store in memory a sensitive data identification repository and an anonymization repository]; see also [0071].), 
	said on-the-fly anonymization processing of production data of the n-tier application comprising: 
	- a step of receiving, by a communication medium, a response message to the performance test request message, following the transmission of said response message by a persistence server (e.g., Figs. 1-3 and associated text, e.g., [0046], measurements [response message] gathered by the load generators 46 [persistence server] may be stored in the on premises repository 44; [0059], measure performance of the test application under a simulated load to obtain data [response message] including confidential values and nonconfidential values, as indicated by block 66; see also [0043-44].); 
	- a step of identifying, by the processing unit from the sensitive data identification repository, data to be anonymized in the response message (e.g., Figs. 1-3 and associated text, e.g., [0065], Replacement may include identifying confidential values within the test data or reported by the load generators to the on premises repository 44 [data to be anonymized in the response message].); 
	- a step of encoding step, by the processing unit from the anonymization repository, comprising the generation of anonymized data from the previously identified data to be anonymized (e.g., Figs. 1-3 and associated text, e.g., [0047], the data gateway 42 may be configured to access these records in the on-premises repository 44 and obfuscate the gathered data; [0064], the on-premises component 14 may prepare the measurement results from the load test to be sent to an un-trusted computing environment, such as the SaaS component 12 described above, by replacing confidential values in the test data with obfuscated identifiers, as indicated by block 68.); 
	- a step of generating, by the processing unit from the anonymized data and the response message, an anonymized response message (Id.); and
	 - a step of sending, by the communication medium, the anonymized response message to a business server, said anonymized response message comprising data necessary for analyzing the performance of the n-tier application (Id., particularly, [0064], the on-premises component 14 may prepare the measurement results from the load test to be sent to an un-trusted computing environment, such as the SaaS component 12 described above, by replacing confidential values in the test data with obfuscated identifiers, as indicated by block 68 [ending, by the communication medium, the anonymized response message to a business server, said anonymized response message comprising data necessary for analyzing the performance of the n-tier application].).

	With respect to claim 2, Arad also discloses a step of recording, on a correspondence repository between sensitive data and anonymized data, a correspondence between each of the data to be anonymized and each of the corresponding anonymized data (e.g., Figs. 1-3 and associated text, e.g., [0070], create a data structure during the replacement operations that associates each confidential value with a corresponding obfuscated identifier with which it is replaced. For example, some embodiments may construct an index, such as a lookup table maintaining this association, which may be stored, for example, exclusively, in the on premises repository 44 of a given trusted computing environment; see also [0071].).

	With respect to claim 3, Arad also discloses measuring a plurality of operating parameters of the n-tier application, preferably at least partly from a plurality of anonymized response messages (e.g., Figs. 1-3 and associated text, e.g., [0045], the test scripts may specify requests to the target application, and in some cases a sequence of requests, and measurements to be performed on the target application 34, for example, response times for requests (e.g., time to first byte or time to completion), categorizations of errors, and criteria for evaluating responses); see also [0046-47], [0061], and [0075-77].). 

	With respect to claim 4, Arad also discloses a step of generating at least one performance indicator value of the n-tier application (e.g., Figs. 1-3 and associated text, e.g., [0078], transforming the data further includes filtering, reorganizing, and augmenting the obfuscated transformed data, for example, filtering the transform data with various queries to form various reports, such as dashboards or graphs in those dashboards; see also [0024].).

	With respect to claim 5, Arad also discloses a step of generating at least one load plan comprising at least one scenario of a performance test capable of allowing a plurality of request messages to be generated (e.g., Figs. 1-3 and associated text, e.g., [0044], the orchestration manager 40 is configured to elastically scale a number of load generators 46, instantiating load generators 46, configuring load generators 14, and spinning down load generators 46 as needed to apply loads to the target application 34; [0045], the load generators may be configured to send request to the target application 34 specified by a test script stored within the on premises repository 44 and accessed by the orchestration manager 40 or the load generator 46 at the instruction of the orchestration manager 40....the test scripts may specify requests to the target application, and in some cases a sequence of requests, and measurements to be performed on the target application 34, for example, response times for requests (e.g., time to first byte or time to completion), categorizations of errors, and criteria for evaluating responses; see also [0058-62].).

	With respect to claim 6, Arad also discloses the load plan is previously recorded on a data memory of a communicating electronic device carrying out the performance test of the n-tier application (e.g., Figs. 1-3 and associated text, e.g.,[0045], the load generators may be configured to send request to the target application 34 specified by a test script stored within the on premises repository 44 and accessed by the orchestration manager 40 or the load generator 46 at the instruction of the orchestration manager 40....the test scripts may specify requests to the target application, and in some cases a sequence of requests, and measurements to be performed on the target application 34, for example, response times for requests (e.g., time to first byte or time to completion), categorizations of errors, and criteria for evaluating responses; see also [0044] and [0058-62].).

	With respect to claim 7, Arad also discloses a step of injecting an application load relating to the performance test scenario, said step of injecting the application load being implemented by an injection module of the communicating electronic device carrying out the performance test (e.g., Figs. 1-3 and associated text, e.g.,[0045], the load generators may be configured to send request [inject] to the target application 34 specified by a test script stored within the on premises repository 44 and accessed by the orchestration manager 40 or the load generator 46 at the instruction of the orchestration manager 40....the test scripts may specify requests to the target application, and in some cases a sequence of requests, and measurements to be performed on the target application 34, for example, response times for requests (e.g., time to first byte or time to completion), categorizations of errors, and criteria for evaluating responses; see also [0044] and [0058-62].).

	With respect to claim 8, Arad also discloses the application load makes it possible to simulate an activity of the n-tier application through requests to the n-tier application and these requests are intercepted by the anonymization module (e.g., Figs. 1-3 and associated text, e.g., [0043] the on-premises component of the performance-testing application 14 [anonymization module] may include a data gateway 42, an orchestration manager 40, an on-premises data repository 44, and a plurality of load generators 46. In some embodiments, these components may cooperate to apply loads (e.g., simulating usage) to the target application 34 and measure performance of the target application 34 under load; [0045], the load generators may be configured to send request to the target application 34 specified by a test script stored within the on premises repository 44 and accessed by the orchestration manager 40 or the load generator 46 at the instruction of the orchestration manager 40. In some embodiments, the test scripts may specify requests to the target application, and in some cases a sequence of requests, and measurements to be performed on the target application 34, for example, response times for requests (e.g., time to first byte or time to completion), categorizations of errors, and criteria for evaluating responses. In some embodiments, the load generators 46 may execute JMeter™ test scripts, Selenium™ headless browsers routines, webdriver routines, and the like. Some embodiments may receive and render requested content, e.g. executing returned JavaScript™ to dynamically adjust a document object model and fully simulate client side state; [0061],).

	With respect to claim 9, Arad also discloses a comparison step of the data from a request message with the correspondence repository and, when said request message does not comprise any anonymized data elements, a transmission, by the communication medium, of the request message to the persistence server (e.g., Figs. 1-3 and associated text, e.g., [0065], a test configuration or test script may be parsed to identify explicit designations of labels of metrics or values of metrics as confidential or nonconfidential; see also [0070-71].).

	With respect to claim 10, Arad also discloses an identification of an anonymized data element in the request message then a step of restoring an anonymized data element, said restoration step comprising, for example from the correspondence repository, the substitution in the request message of an anonymized data element by a corresponding data element to be anonymized so as to generate a restored request message (e.g., Figs. 1-3 and associated text, e.g., [0080], FIG. 3 shows an example of a process 80 by which the obfuscated transformed data may be accessed and de-obfuscated [restore] within the trusted environment, in some cases only within the trusted environment, by coordinating between the trusted environment and the un-trusted environment; [0083], an obfuscated identifier (e.g., a value that uniquely identifies a confidential value without revealing the content of the confidential value outside the trusted environment) may be compared to each of plurality of keys in a lookup table [from the correspondence repository], for example, with a binary search of an associative array pairing obfuscated identifiers with confidential values and that is sorted by obfuscated identifier; see also [0043], [0047], [0070-71].).

	With respect to claim 11, Arad also discloses the encoding step (440) corresponds to an anonymization and/or a pseudonymization of all or part of the data to be anonymized (e.g., Figs. 1-3 and associated text, e.g., [0070] In some embodiments, each confidential value may be replaced with a different obfuscated identifier in a given set of test data; see also [0071].).

	With respect to claim 12, Arad discloses A computer program product for analyzing the performance of an n-tier application comprising one or more instructions executable by a processing unit of an anonymization module, characterized in that the execution of said instructions causes the implementation of a method for analyzing the performance of an n-tier application according to any one of claims 1 to 11 (e.g., Figs. 1-3, particularly, on-premises component of performance testing application 14 [an anonymization module] and associated text, e.g., [0007] Some aspects include a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations including the above-mentioned process; see also the rejections of claims 1-11 above).

	With respect to claim 13, Arad discloses An anonymization module configured to perform on-the-fly anonymization processing of production data generated by an n-tier application, said production data being generated following a performance test request message transmitted to said n-tier application (e.g., Figs. 1-3 and associated text, e.g., [0036], the on-premises component of the performance-testing application 14 [anonymization module] may test the illustrated target application 34 by applying a load to various services and other resources exposed by the target application, for example, requesting content, engaging in scripted transactions, sending application program interface requests, querying records of the target application 34, and the like. Loads may be application-layer loads (e.g., with application-layer requests and responses), or some embodiments may apply loads at other layers of the stack. In some embodiments, the target application may be a component, such as a service (e.g., a micro-service) of a larger distributed application. In some cases, the target application 34 may be a user facing application, such as a website, a backend to a native application, or an API exposed to third party applications.), said anonymization module comprising: 
	- a communication medium configured to receive a response message to the performance test request message, following transmission of said response message by a persistence server (e.g., Figs. 1-3 and associated text, e.g., [0046], measurements [response message] gathered by the load generators 46 [persistence server] may be stored in the on premises repository 44; [0059], measure performance of the test application under a simulated load to obtain data [response message] including confidential values and nonconfidential values, as indicated by block 66; see also [0043-44].),  
	- a data memory configured to store a sensitive data identification repository and an anonymization repository (e.g., Figs. 1-3 and associated text, e.g., [0036], the on-premises component of the performance-testing application 14 [anonymization module] may test the illustrated target application 34 by applying a load to various services and other resources exposed by the target application, for example, requesting content, engaging in scripted transactions, sending application program interface requests, querying records of the target application 34, and the like; [0043], the on-premises component of the performance-testing application 14 [anonymization module] may include a data gateway 42, an orchestration manager 40, an on-premises data repository 44, and a plurality of load generators 46. In some embodiments, these components may cooperate to apply loads (e.g., simulating usage) to the target application 34 and measure performance of the target application 34 under load. Further, these components in some cases may obfuscate [anonymization] data sent from the on-premises component 14 to the SaaS component 12, in some cases replacing confidential data with obfuscated identifiers; [0046], measurements gathered by the load generators 46 [persistence server] may be stored in the on premises repository 44; [0070] each confidential value may be replaced with a different obfuscated identifier in a given set of test data. In some embodiments, within the on-premises repository 44 ... some embodiments may create a data structure during the replacement operations that associates each confidential value with a corresponding obfuscated identifier with which it is replaced [data memory configured to store in memory a sensitive data identification repository and an anonymization repository]; see also [0071].), 
	- a processing unit configured to analyze said performance test request messages and/or response messages and to implement on-the-fly anonymization processing of the production data (e.g., Figs. 1-3 and associated text, e.g., [0043] In some embodiments, the on-premises component of the performance-testing application 14 may include a data gateway 42, an orchestration manager 40, an on-premises data repository 44, and a plurality of load generators 46. In some embodiments, these components may cooperate to apply loads (e.g., simulating usage) to the target application 34 and measure performance of the target application 34 under load. Further, these components in some cases may obfuscate [anonymization] data [production data] sent from the on-premises component 14 to the SaaS component 12, in some cases replacing confidential data with obfuscated identifiers; [0055] Next, some embodiments may instruct a plurality of load generators to send requests to the target application, as indicated by block 58 [performance test request message transmitted to a persistence server]; [0046].), said processing unit being in particular configured to: 
	- Identify, from the sensitive data identification repository, data to be anonymized in the response message (e.g., Figs. 1-3 and associated text, e.g., [0065], Replacement may include identifying confidential values within the test data or reported by the load generators to the on premises repository 44 [data to be anonymized in the response message].); 
	- Generate, from the anonymization repository, anonymized data from the previously identified data to be anonymized  (e.g., Figs. 1-3 and associated text, e.g., [0047], the data gateway 42 may be configured to access these records in the on-premises repository 44 and obfuscate the gathered data; [0064], the on-premises component 14 may prepare the measurement results from the load test to be sent to an un-trusted computing environment, such as the SaaS component 12 described above, by replacing confidential values in the test data with obfuscated identifiers, as indicated by block 68.); and 
	- Generate an anonymized response message from the anonymized data and the response message (Id.), said communication means also being configured to send the anonymized response message to a business server, said anonymized response message comprising data necessary for analyzing the performance of the n-tier application (Id., particularly, [0064], the on-premises component 14 may prepare the measurement results from the load test to be sent to an un-trusted computing environment, such as the SaaS component 12 described above, by replacing confidential values in the test data with obfuscated identifiers, as indicated by block 68 [ending, by the communication medium, the anonymized response message to a business server, said anonymized response message comprising data necessary for analyzing the performance of the n-tier application].).

	With respect to claim 14, Arad discloses A system for analyzing the performance of an n-tier application comprising: -
	a persistence server configured to store in memory data for execution of the n-tier application and to receive a performance test request message and to transmit a request response message (e.g., Figs. 1-3 and associated text, e.g., [0043], these components may cooperate to apply loads (e.g., simulating usage) to the target application 34 and measure performance of the target application 34 under load. Further, these components in some cases may obfuscate data sent from the on-premises component 14 to the SaaS component 12, in some cases replacing confidential data with obfuscated identifiers; [0046], measurements gathered by the load generators 46 [persistence server] may be stored in the on premises repository 44; [0070] each confidential value may be replaced with a different obfuscated identifier in a given set of test data. In some embodiments, within the on-premises repository 44 ... some embodiments may create a data structure during the replacement operations that associates each confidential value with a corresponding obfuscated identifier with which it is replaced; see also [0071].); 
	- an anonymization module according to claim 13 (see the rejection of claim 13 above).

	With respect to claim 15, Arad discloses A system for analyzing the performance of an n-tier application according to claim 14, characterized in that it further comprises In particular, a system according to the invention may comprise a communicating electronic device carrying out the performance test configured to transmit the performance test request message and receive the response message, preferably anonymized (e.g., Figs. 1-3 and associated text, e.g., [0047], the data gateway 42 may be configured to access these records in the on-premises repository 44 and obfuscate the gathered data; [0064], the on-premises component 14 may prepare the measurement results from the load test to be sent to an un-trusted computing environment, such as the SaaS component 12 described above, by replacing confidential values in the test data with obfuscated identifiers, as indicated by block 68; Examiner notes that the “communicating electronic device” is not actually required, as detailed above in the 35 USC 112(b) section.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Osborne et al. 6775824 discloses a system for testing n-tier applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194